GOLDIE M. JACK
v.
NICK LEBAS.
Nos. 07-1095, 07-1149
Court of Appeals of Louisiana, Third Circuit.
October 10, 2007
NOT DESIGNATED FOR PUBLICATION.
GOLDIE M. JACK, Plaintiff/Appellant, Pro se
WARD F. LAFLEUR, Counsel for Defendant/Appellee Nick Lebas.
Court composed of JIMMIE C. PETERS, MICHAEL G. SULLIVAN, and GLENN B. GREMILLION, Judges.
SAUNDERS, Judge.
The defendant, Nick Lebas, moved to dismiss the unlodged appeal of the plaintiff, Goldie M. Jack, because her motion for appeal was untimely filed pursuant to La.Code Civ.P. art. 5002. Before this court issued its opinion on the motion, the plaintiff's appeal was lodged in this court on September 19, 2007. For the reasons assigned, we grant the motion to dismiss.
This is a personal injury case. On April 17, 2007, the trial court signed a final judgment in favor of the defendant. Notice of the judgment was mailed to the plaintiff on April 18, 2007. The plaintiff fax filed a motion and order for appeal on May 2, 2007. Thereafter, the plaintiff followed up with a handwritten motion and order for appeal filed on May 15, 2007. The trial court signed the order for appeal on May 16, 2007.
Louisiana Code of Civil Procedure Article 5002 provides that an appeal from a city court judgment must be taken within ten days of either the judgment or the notice of service of judgment, if required. In the instant case, the plaintiff did not fax file her motion and order for appeal until fourteen days after the notice of service of judgment. The plaintiff's appeal was untimely taken. Accordingly, we grant the motion to dismiss the plaintiff's appeal at plaintiff's cost. Further, for the reasons stated above, we hereby dismiss this court's docket number 07-1095 assigned to the instant appeal.
MOTION TO DISMISS APPEAL GRANTED.